DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       LEONARD GREEN, JR.,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-3445



                          September 8, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Manatee County; Peter A. Dubensky, Judge.

Leonard Green, Jr., pro se.


PER CURIAM.

     Affirmed.


CASANUEVA, KELLY, and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.